      Case 2:17-cr-00228-WBS Document 179 Filed 10/06/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                  )        Case №: 2:17-cr-0228 WBS
 9                                              )
                    Plaintiff,                  )                    ORDER
10                                              )               APPOINTING COUNSEL
            vs.                                 )
11                                              )
     CHRISTOPHER R. LAWRENCE,                   )
12                                              )
                    Defendant,                  )
13                                              )
14         Meredith Fahn is hereby appointed represent the above defendant in this case effective
15
     nunc pro tunc to September 16, 2020.
16
            This appointment shall remain in effect until further order of this court.
17
18
     Dated: October 6, 2020
19
20
21
22
23
24
25
26
27
28


     ORDER APPOINTING COUNSEL                        1
